In a proceeding pursuant to section 618 of the Insurance Law for leave to bring an action against appellant, the appeal is from an order of the Supreme Court, Kings County, dated October 7, 1969, which granted the application. Order reversed, on the law, without costs, and proceeding remitted to the Special Term for a hearing, in accordance with the views set forth below, and a new determination. The questions of fact have not been considered. We are of the opinion that triable issues of fact are presented on the questions of whether a hit and run accident occurred and whether notification was given to the Police Department within 24 hours. We express no opinion as to the merits of the issues raised by appellant. Christ, Acting P. J., Rabin, Hopkins and Brennan, JJ., concur. (Beldock, P. J., deceased).